Case 8:17-cv-02413-WFJ-AEP Document 93 Filed 11/04/20 Page 1 of 2 PageID 1832




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


     LINKSTERS PADDYWAGON
     FRANCHISING LLC,
     a Florida limited liability company,

                             Plaintiff,
     v.                                                  Case No. 8:17-cv-02413-T-02AEP

     AFFORDABLE HOSPITALITY OF
     FLORIDA, LLC, a Florida limited
     liability company,
     NORTH TAMPA HOSPITALITY, LLC,
     a Florida limited liability company,
     NEW DIRECTION HOSPITALITY, LLC,
     a Florida limited liability company,
     JEFFREY L. BARNES, an individual, and
     CHRISTOPHER GLADIEUX, an individual,

                       Defendants.
     ________________________________________/

                                               ORDER

            This cause came before the Court upon Affordable Hospitality of Florida, LLC, North

     Tampa Hospitality, LLC (collectively, “Judgment Defendants”), Jeffrey L. Barnes, Dr.

     Christopher Gladieux, and New Direction Hospitality, LLC (collectively, “Non-Judgment

     Defendants”), and nonparties, CJ Expansion Hospitality, LLC, 407 Expansion Hospitality,

     LLC, 727 Expansion Hospitality, LLC, Proprietary Management Services, LLC, and The Local

     Draught House Holdings, LLC, (collectively, “Non-Parties”) Motion for Protective Order (Doc.

     67), Plaintiff’s, Linksters Paddywagon Franchising, LLC, Motions to Compel (Docs. 74, 75,

     76, 77, 78, 79, 80, 81, 82, & 83), and the responses in opposition thereto (Docs. 73, 89, 90, &

     91). A hearing on the matter was held on November 4, 2020. For the reasons stated during the

     hearing, it is hereby
Case 8:17-cv-02413-WFJ-AEP Document 93 Filed 11/04/20 Page 2 of 2 PageID 1833




            ORDERED:

            1.      The parties’ Motions (Doc. 67, 74, 75, 76, 77, 78, 79, 80, 81, 82, & 83) are

     GRANTED IN PART AND DENIED IN PART to extend that:

                    a.     The definition of the entities shall mean only the named entity and any

     predecessors or successors. For instance, “AHF shall mean Affordable Hospitality of Florida,

     LLC and its predecessors and successors.” Further the individuals shall only mean the named

     individuals. For example, “Barnes shall mean Jeffrey L. Barnes.” (See Doc. 67-1, at 4).

                    b.     Any requests pertaining to documents related to transfers from the

     Judgment Defendants shall be limited to transfers of monies in excess of $500.00 or more and

     any transfers of assets or property in excess of $500.00.

                    c.     Any request seeking financial records or documents of the Non-

     Judgment Defendants or Non-Parties that are not related to any transfers of monies, assets, or

     property from the Judgment Defendants are denied without prejudice. For example, the request

     for the Local Draught House Holdings, LLC, financial statements or for any loan applications

     of the Non-Judgment Defendants. (See Doc. 67, Ex. A ¶¶ 27, 31, & 32).

                    d.     If any of the information is withheld as privileged, a privilege log must

     be provided.

                    e.     The parties are directed to meet and confer regarding the confidentiality

     agreement.

            DONE AND ORDERED in Tampa, Florida, on this 4th day of November, 2020.




     cc:    Counsel of Record


                                                    2
